Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/23/21 overcomes the objection set forth in the office action mailed 5/21/21. The rejections of claim 10 under 35 USC 103 and 112 in the office action mailed 5/21/21 are withdrawn in light of the cancelation of claim 10. The remaining rejections set forth under 35 USC 103 in the office action mailed 5/21/21 are maintained below.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swartele (U.S. PG Pub. No. 2009/0005274) in view of Wu (U.S. PG Pub. No. 2008/0300157).
In paragraphs 9-11 Swartele discloses a process for making a shock absorber fluid comprising blending a Fischer-Tropsch base oil with an effective amount of at least one additive. A Fischer-Tropsch base oil is a GTL base oil, as recited in component (a) of claim 1 and as defined on page 3 lines 23-25 of the current specification. In paragraph 21 Swartele discloses that the base oil has a viscosity of 1.5 to 3.5 mm2/s at 100° C, overlapping the range of about 3 mm2/s required for a GTL 3 base oil, as recited in component (a) of amended claim 1. In paragraph 22 Swartele discloses that the base oil can have an XLN or XXLN viscosity grade, both of which have viscosities overlapping the range for a GTL 3 base oil. In paragraphs 52 and 54-55 Swartele 
In paragraphs 54-55 Swartele discloses that the viscosity index improver can be various polymers meeting the limitations of component (c) of amended claim 1. In paragraph 73 Swartele discloses that the composition can comprise aliphatic thiophosphates, and in paragraph 81 Swartele discloses that the composition can comprise zinc dialkyldithiophosphates, both meeting the limitations of the alkylthiophosphates of claim 5. In paragraphs 52-56 Swartele discloses that the composition can comprise pour point depressants including methacrylate-vinyl pyrrolidone copolymers, meeting the limitations of the acrylic copolymers of claim 6, as well as the pour point depressants of claim 11. In paragraph 64 Swartele discloses that the composition can comprise additional additives recited in claim 11. In the reference’s claim 24 Swartele discloses using the shock absorber fluid in a shock absorber, meeting 
i) Swartele does not disclose the further inclusion of an alkylbenzene in the claimed composition.
ii) Some of the ranges of Swartele overlap the claimed ranges rather than falling within them.
With respect to i), in paragraph 40 Wu discloses a method of reducing the pour point of GTL basestocks by adding 5 to 60% by weight of an alkylated aromatic synthetic fluid. In paragraphs 40-41 Wu discloses that the alkylated aromatic can be an alkylated benzene, as recited in component (b) of claim 1, and in paragraph 53 Wu discloses that the alkylated benzene can be substituted with linear or branched alkyl groups having a number of carbon atoms overlapping the range recited in component (b) of amended claim 1. In paragraph 53 Wu discloses that when the alkylbenzene is a monoalkylated benzene, the alkyl group can be a linear C10 to C30 alkyl group, leading to an alkyl benzene with a relative average molecular weight of about 218 to about 498, overlapping the range recited in claim 9. In paragraphs 170 and 174 (Examples 5 and 7), Wu discloses various compositions comprising 95% or 80% by weight of GTL base stock and 5% or 20% by weight of alkylated benzene, within the ranges recited for components (a) and (b) of claim 1 as well as claim 2. 
It would have been obvious to one of ordinary skill in the art to include an alkylbenzene basestock of Wu in the composition of Swartele, since Wu teaches in paragraph 73 that this leads to an improvement in pour point and oxidative stability.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
Claims 1-2, 5-6, 8-9, and 11 are therefore rendered obvious by Swartele and Wu. Additionally, since the composition of Swartele and Wu meets the compositional limitations of the claims, and Swartele in paragraph 20 that the composition has a low Brookfield viscosity which can be less than 250 mPas (cP) at -30° C, the composition is considered to have a Brookfield viscosity at -40° C meeting the limitations of newly added claim 12. 

Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PG Pub. No. 2008/0300157) in view of Papay (U.S. Pat. No. 5,652,201).
In paragraph 40 Wu discloses a method of reducing the pour point of GTL basestocks by adding 5 to 60% by weight of an alkylated aromatic synthetic fluid. GTL basestocks meet the limitations of component (a) of claim 1 and in paragraphs 40-41 Wu discloses that the alkylated aromatic can be an alkylated benzene, as recited in component (b) of claim 1. In paragraph 53 Wu discloses that the alkylated benzene can be substituted with linear or branched alkyl groups having a number of carbon atoms overlapping the range recited in component (b) of amended claim 1. In paragraph 40 Wu discloses that the GTL base oils more preferably have a kinematic viscosity of about 2 to about 100 mm2/s at 100° C, encompassing the ranges of about 3 mm2/s and about 4 mm2/s required for the GTL 3 and GTL 4 base oils of amended claim 1 respectively. In paragraph 76 Wu discloses narrowed ranges of about 3 to about 50 and about 3.5 to 2/s for the GTL base oils. In paragraph 53 Wu discloses that when the alkylbenzene is a monoalkylated benzene, the alkyl group can be a linear C10 to C30 alkyl group, leading to an alkyl benzene with a relative average molecular weight of about 218 to about 498, overlapping the range recited in claim 9. In paragraph 174 (Example 7), Wu discloses compositions comprising 95% or 80% by weight of GTL base stock and 5% or 20% by weight of alkylated benzene, within the ranges recited for components (a) and (b) of claim 1 as well as claim 2, and having viscosity indices and pour points of less than 30° C, as recited in claim 1. 
In paragraph 87 Wu discloses that the composition can comprise zinc dialkyl dithiophosphate in an amount meeting the limitations of claim 5. The difference between Wu and the currently presented claims is that Wu discloses in paragraph 84 that the composition can further include viscosity index (VI) improvers, but does not disclose a suitable concentration of VI improver, and does not disclose specific suitable VI improvers.
In the table in column 50, Papay discloses that VI improvers are typically present in lubricating compositions in an amount encompassing the range recited for component (c) of claim 1, and preferably in a range overlapping the claimed range. In column 46 lines 27-43 Papay discloses polymers meeting the limitations of component (c) of claim 1 as suitable VI improvers. The use of the VI improvers of Papay as the VI improvers in the composition of Wu in the amount taught by Papay forms compositions meeting the limitations of claims 1-2 and 5, and would have been obvious to one of ordinary skill in the art since Papay teaches that the specific VI improvers are suitable VI improvers for .

Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. Regarding the rejection set forth over Swartele and Wu, applicant argues that “The office fails to address the express limitation of Swartele that the composition must contain less than 4 wt % combined of the viscosity index improver and pour point depressant to meet the desired purpose”, while the claims require at least 5.1% by weight of the mixture of benzenes and viscosity index improver. It is noted that the limitation of Swartele regarding the combined concentration of the viscosity index improver and pour point depressant has been discussed in the rejection, and indicates that the viscosity index improver concentration of Swartele at least overlaps the claimed range. Regarding the combined concentration of viscosity index improver and benzene, one of ordinary skill in the art would appreciate that the alkylbenzenes of Wu would not be considered an additional base oil within the framework of Swartele and Wu rather than a pour point depressant. Swartele discloses in paragraph 92 that the shock absorber fluids can comprise additional base oils including alkylated aromatics, and the alkyl benzenes of Wu fall within the scope of alkylated aromatics. The pour point depressants disclosed in paragraph 56 of Swartele do not include any classes of compounds which encompass alkylated benzenes. Wu discloses in paragraphs 40-41 that the alkylated benzenes can be present in an amount of up to 95% by weight, more preferably up to 60% by weight, which one of ordinary skill in the art would appreciate is . 
Applicant further argues that the combination of Swartele and Wu requires impermissible hindsight, since Wu allegedly only teaches using the alkylated aromatics to lower the pour point of GTL 14 and GTL 6 base oils, rather than GTL 3 and GTL 4 base oils, which applicants assert is because one of ordinary skill in the art would recognize that GTL 3 and GTL 4 base oils already have low pour points. However, Wu discloses in paragraph 76 that the GTL base oils can have viscosities as low as about 2 mm2/s, preferably about 3 mm2/s, encompassing the base oils recited in component (a) of claims 1 and 8 and in line with the viscosity grades disclosed in paragraph 22 of Swartele. Applicant’s argument on this point is therefore unpersuasive.
Regarding the rejection over Wu and Papay, applicant argues that the combined references do not teach a shock absorber fluid having the claimed viscosity index and pour point. It is noted that the rejection over Wu and Papay is directed only towards composition claims, and that since the composition of Wu and Papay meets the compositional limitations of the claims, it is considered capable of performing the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771